UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit

                       ___________________________

                               No. 00-50529
                             Summary Calendar
                       ___________________________


                         MICHAEL E. BISHOP, Dr.,

                                                   Plaintiff-Appellant,

                                  VERSUS


                           BAYLOR UNIVERSITY,

                                                     Defendant-Appellee.


         Appeal from the United States District Court for
           the Western District of Texas, Waco Division
                           (W-98-CV-131)


                           March 13, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:1

     Plaintiff   Dr.    Michael   E.   Bishop   (“Bishop”)   appeals   the

dismissal on summary judgment of his employment discrimination

claims against Baylor University.           He also challenges certain

orders issued by the district court denying requests for extension

or modification of discovery deadlines.

     As to the district court’s decision to grant Baylor’s motion



     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for summary judgment on the merits and the resulting order to

dismiss Bishop’s claims, we affirm for essentially the reasons

stated in the district court’s order dated April 4, 2000.

     As to the district court’s denial of Plaintiff’s requests for

extensions    of     discovery       deadlines      and     for    new    or   modified

scheduling orders, we start with the premise that a district

court’s    denial    of    a   continuance     for    additional         discovery   is

reviewed to determine whether it represents an abuse of discretion

and will not be overturned unless it is arbitrary or clearly

unreasonable.       Transamerica Ins. Co. v. Avenell, 66 F.3d 715, 721

(5th Cir. 1995).           As it appears that plaintiff’s motions for

additional    time    for      discovery     were    made    for    the    purpose   of

obtaining evidence with which to oppose defendant’s motion for

summary judgment, we will evaluate it as a                        motion under Rule

56(f).    To obtain a continuance in accordance with this rule, a

party must explain (1) why it is currently unable to present

evidence creating a genuine issue of material fact, and (2) how a

continuance would enable the presentation of such evidence. Liquid

Drill, Inc. v. U.S. Turnkey Exploration, Inc., 48 F.3d 927, 930

(5th Cir. 1995).           With regard to the first element, Bishop’s

motions cite primarily his counsel’s substantial work obligations

in other cases.      While we are sympathetic to counsel’s plight as a

solo practitioner, we note that this case had been pending for

eight    months    prior    to   a   joint    request       for   extension     of   the

discovery deadlines (which the district court granted) and for four
additional   months   before   Bishop   requested   the   first   of   the

extensions at issue on appeal.      During the four month extension

period, Bishop noticed no depositions of the witnesses whose

testimony is now deemed critical to this case.              Under these

circumstances, we cannot say that the district court abused its

discretion in denying further extensions of the discovery deadline.

     Accordingly, the judgment of the district court is AFFIRMED.